Case 1:20-cv-03419-MKB-VMS Document 1-5 Filed 07/29/20 Page 1 of 8 PageID #: 31




                             EXHIBIT D




                                                                      ~xllibit D
      Case 1:20-cv-03419-MKB-VMS Document 1-5 Filed 07/29/20 Page 2 of 8 PageID #: 32


Lisa A. Giunta

From:                             Mark Chroscielewski <Mark@Chroscielewski.com>
Sent:                             Friday, July 17, 2020 2:34 PM
To:                               Lisa A. Giunta
Subject:                          FW: 2020-01-04
Attachments:                      2020-01-04.pdf; pismo1001.pdf




From: Tadeusz Antoniak <tadantoniak@aol.com>
Sent: Saturday, January 18, 2020 10:35 AM
To: mark@chroscielewski.com; chroscma@gmail.com; teofil.lachowicz@gmail.com
Subject: Fwd: 2020-01-04




Tadeusz Antoniak

-----Original Message-----
From: Marek Stasiewicz <marek111(a~verizon.net>
To: aamaciejewicz <aamacieiewiczCa)hotmail.com>; tadantoniak <tadantoniak(a~aol.com>; asziler <asziler(a~gmail.com>;
placowka126 <placowka126(a~gmail.com>; bieniek1188 <bieniek1188Cc~gmail.com>; anna11660
<anna11660Ca)_hotmail.com>; kc1001at <kc1001atCc~sbcalobal.net>; danutawik <danutawik(c~vahoo.com>; mariodzon
<mariodzon(a~gmail.com>; egglowacz65 <egqlowacz65Ca~qmail.com>; adam.gustowski <adam.qustowski(c~gmail.com>;
hallerpost111 <hallerpost111(a~gmail.com>; hsobieszek <hsobieszek(a~gmail.com>; phubiak <phubiak ,outlook.com>;
jandrzej2002 <Iandrzei2002(c~vahoo.com>; jansurowiec <iansurowiecCa~vahoo.com>; georgekiszlo
<georqekiszloCa~qmail.com>; wknapczyk <wknapczvkCa~sbcglobal.net>; Urszula.usa <Urszula.usaCc~wp.pl>; krzysztof8
<krzysztof8Ca~aol.com>; kwchciuk <kwchciuk(c(c~sbcglobal.net>; jagodkalas <jagodkalasCcr~.gmail.com>; jerzyelesniak
<lerzvelesniak(a~gmail.com>; marbojaw <marboiaw(a~gmail.com>; pavapost36 <pavapost36Ca~optonline.net>;
Ted Olsztyn <Ted Olsztyn(u~hotmail.com>; apitynski <apitvnski(a~atelier.ora>; kryplaneta <kryplaneta(c~aol.com>; tplotka
<tplotka@yahoo.com>; Mirplo5 <Mirplo5 ,wp.pl>; pmark1515 <pmark1515(a~gmail.com>; anitazadrozna
<anitazadroznaCc~yahoo.com>; stanandmaria <stanandmaria(a~adelphia.net>; pavapost81 <pavapost81(cD.aim.com>;
robertfilm12 <robertfilm12(a~comcast.net>; jromanski6 <jromanski6Ca~amail.com>; jerzyrozalski
<ierzvrozalski(a~yahoo.com>; Isabuda <IsabudaCa~wvan.ora>; shadowkrzysztof <shadowkrzvsztofCc~amail.com>; tamasilka
<tamasilkaCa~sbcglobal.net>; slopienski5610 <slopienski5610Ca~gmail.com>; wodalastan <wodalastanCu~gmail.com>;
sstachu <sstachu ,vahoo.com>; szczotka <szczotka(a~comcast.net>; bszumal <bszumalCa~icloud.com>; marianbog22
<marianbog22(a~hotmail.com>; rszymczuk <rszymczuk(a~ameritech.net>; ted601 <ted601@wp.pl>; derektomczak
<derektomczak(a~gmail.com>; krzysztoftomczak <krzvsztoftomczak(a~hotmail.com>; trostkowski
<trostkowski(c~comcast.net>; warota <warotaCcr~.aol.com>; wogorzalek <wogorzalekCc~sbcqlobal.net>; krysiapl4e
<krvsiapl4eCcr~.aol.com>; zjakubowski9 <ziakubowski9Cc~gmail.com>; zzielinka <zzielinkaCa~iconel.com>; zielinskiJ
<zielinski iCa~hotmail.com>
Sent: Fri, Jan 17, 2020 11:37 pm
Subject: Fwd: 2020-01-04
Case 1:20-cv-03419-MKB-VMS Document 1-5 Filed 07/29/20 Page 3 of 8 PageID #: 33




   Protokol z Zebrania Prezydium Zarzadu Glownego Stowarzyszenia Weteranow
   Armii Polskiej w Ameryce w 11 grudnia 2019 roku.

   Prezydium w skaldzie:

      1) Komendant Glowny Krzysztof Tomczak
      2) Adjutant Generalny Marek Chroscielewski
      3) Adjutant Finansowy Zygmunt Bielski



  ZG POSTAPJAWIA

     1)Wstrzymac wydawanie pisma WETERAN na okres kilku miesiecy

   UZASADNIENIE:

         Bardzo zla sytuacja finansowa Zarzadu Glownego
     -   Przeprowadzany obecne remont w Domu Weterana
     - Zamkniete biuro na okres 4 miesiecy
     - WETERAN bedzie wydawany w innej formie, rowniez elektronicznej po
         wybraniu nowega redaktora i zespolu redakcyjnego. W mysl Konstytucji
         obecny redactor Teofil Lachowicz pelnil nielegatnie funkcje redaktora
         naczelnego .
         Art 17 ZG SWAP PKT J — REDAKTORA WETERANA WYBIERA ZARZAD
         GLOWNY -- Nigdy nie byl wybrany zgodnie z Konstytucja SWAP.



         2)Sprawa czlonkostwa Kolegi Teofila Lachowicza w SWAP


         a) Komendant Glowny otrzymal dokument stwierdzajacy, ze Kolega
            Lachowicz ur. 19 listopada 1954 roku ukonczyl ZMECH, szkole oficerska
            we Wroclawiu, na przelomie 1978/79 odbyl kurs przekfatifikowania na
            oficera politycznego. W 1979 zostal wyslany do pulku
            zmechanizowanego w Korzuchowie gdzie pelnil funkcje OFICERA
            POLITYCZNEGO.
Case 1:20-cv-03419-MKB-VMS Document 1-5 Filed 07/29/20 Page 4 of 8 PageID #: 34




           W zwiazku z powyzszym, Prezydium ZG postanowilo dac Koledze
           Lachowiczowi 3 miesiace na wyjasnienie tego dokumentu. Na okres ten
           Kolega Lachowicz pozastanie zawieszony w prawach czlonka SWAP.


           b) Prezydium ZG postanowilo do dalczej czesci zebrania poprosic Kol.
             Teofila Lachowicza oraz Komendanta II Okregu Antoniego
              ~hroscielewskiego.
          Po zapoznaniu sie z dokumentem dotyczacym Kol. Teofila Lachowicza ,
          Komendant II Okregu Antoni Chroscielewski proponuje zawieszenie
          przedluzyc na okres 6 miesiecy.
      -   Po krotkiej wymianie zdan pomiedzy Komendantem Glownym, a Kol.
          Lachowiczem — Kol. Lachowicz oficjalnie na forum Zebrania, w obecnosci
          wszystkich zgromadzonych przyznal sie, ze pelnil funkcje Oficera
          Politycznego.
          Kol. Lachowicz poinformowal wszystkich, ze cyt:"mialem tylko dwa
          wyklady na temat Bitwy pod Stalingradem i Bitwy pod Monte Cassino, a
          reszta to warty poza jednostka".


          Z powodu ujawnienia okolicznosci uniewazniajacych prZyjecie czlonka do
          SWAP, Kol Lachowicz na podstawie oficjalnego przyznania sie do veiny —
          Konstytucja SWAP Art 5 — UTRATA PRAW CZLONKOWSKICH Paragraf C —
          zostal w trybie natychmiastowym pozbawiony czlonkostwa w SWAP.
          Kol. Lachowicz nie czekajac na koniec zebrania — opuscil je.


          W RAMACH PRZYPOMNIENIA — APLIKACIA NA CZLONKA SWAP ZANIM
          ZOSTANIE PODPISANA WYRAZNIE ZAZNACZA:
          "SLOWEM HONORU OSWIADCZAM,ZE NIE SLUZYLEM I NIE
          WSPOLPRACOWALEM ZE SLUZBA BEZPIECZENSTWA PRL, UB,
          INFORMAUA WOJSKOWA ORAZ ZOMO"

      3) Na tym zebranie zakonczono.
Case 1:20-cv-03419-MKB-VMS Document 1-5 Filed 07/29/20 Page 5 of 8 PageID #: 35
                                                                                  i
   Komendant Glowny Krzysztof Tomczak
                                                                                      }~. :.
                                                                                      ~   A~


   Adjutant Generalny Marek Chroscielewski

   Adjutant Finansowy Zygmunt Bielski
Case 1:20-cv-03419-MKB-VMS Document 1-5 Filed 07/29/20 Page 6 of 8 PageID #: 36




            Dr. Teofil L}icha~~~icz

           Historian, archir+ist, journuli~t; ~rudu,~te of tl~c Hi her 1'~dagugicul School in
           Liclon~ Cure, Polancl.~~                                'tcucher of history. Lives in
           tl~e United States sincr 1990. Ne is a vo un ecr ~~t the Piisudski (u~tifute in
           ~n~ericii in Ne~►~ York ant! s~ trucker ~t the .lobo Paul 11 Nuli.Sh Schuut in
           ~~usncih, N1`. F'rom 1998 he is an t~rchivist ~t the S~,ciety of Polish Army
           lfeteruns in Amcric~ and the rditur fur tlic monthly "W~teran." In 2UU1 he
           obtained the dearer of Uc►cior of Ilum~initics in History ~t the Ziclona Gera
            l~niver~iiy, He iti the author of H number of works including: "1h'eteruni Polscy w
            Amcrycc du 19:29 r•nku" ~PoNsh V~tcrnus in Americt~ to 1y39J, (puhiishra ~~y
            ltl''I'~l. V1`ai~~»~~ 2002) and "l0U lot w stuzbie Polunii. Sikic do dziejow Polskiegu
            Donu~ Narodm~~c};u nu Crcenpoincie" ~ l0U vcs~rs of'service to Puloniii. A sketch
             fur the stnnnls of the Polish Nfitiunal flume in Crcun~~uintJ (13ruoklyn NY, 2UU4),
            "Dla Ujc~yzny rntowania. S~kice z driejow ~vychodctH~~ ~olskiegc~ w An~e~yce"
             ~ Tu save the Homcinnd. Sketcheti i'rum the liistor~~ of the Pulisli exiles in
             Amci•icu.~ (ti1'arsuw 2007) ~~ncl u~~er 2UU Krlicles in the popular and schul~rly
            Pulonin publications in the United Stites, Canada, Crc~t Nritain uncl Poland. Nur
             ~e~~erui yews he ns been writiu~ f'or the "1'rze~lud Pulski" J Polish Reti~icwj the
             Saturdav~ cuiturnl supplement to the cls~ily~ "Norry Uiicnuik." He is ai'filiuted with
             many organiz~ti~~ns and societies in the United Stites and Polund including:
             Pol'h lustitute ~~f Arts and Sciences in Americst (PIASA), the Kusciuszko
              Founduliai, Polonia'1'eclinic~, and the Palish Yeuples' L~uiversiiy. H~ cui~duets
            research into P~~lonia histo~~~.

             1~ram: R~sumc (2007)



             htta:Nwwv,~.Roles_org/db/I names/LBChowi~z~~.hUnl
Case 1:20-cv-03419-MKB-VMS Document 1-5 Filed 07/29/20 Page 7 of 8 PageID #: 37




 Minutes of the Meeting of the Executive Committee of the Polish Army Veterans of
 America, December 11, 2019

 Committee Members present:

     1)Chief Commandant Krzysztof Tomczak
     2)Adjutant General Marek Chroscielewski
     3)Adjutant Financial Zygmunt Bielski

 EXECUTIVE COMMITTEE DECIDES:

    1)To stop publication ofthe VETERAN magazine for a period offew months

 SUBSTANTIATION:

    -   Very difficult financial situation of the Executive Committee
    -   On-going renovation of the Polish Veterans Home
    -   Closing of the office for 4 months
    -   The VETERAN will be published in a different form, also electronically after choosing a
        new editor and editorial team. According to the Constitution the current editor Teofil
        Lachowicz illegally served as the editor-in-chief
        Art 17 ZG SWAP PKT J [Article 17 Executive Committee PAVA Point J] THE
        EXECUTIVE COMMITTEE CHOOSES THE EDITOR — He was never chosen in
        accordance with the PAVA Constitution.



        2)The issue of Teofil Lachowicz's membership in PAVA

         a) The Chief Commendant received a document stating that Lachowicz born 19th of
             November, 1954 graduated from ZMECH,a school for officers in Wrockaw, in
             1978/79 he completed a retraining course as a political officer. In 1979 he was sent
             to a mechanized regiment in Korzuchow where he served as a POLITICAL
             OFFICER.
        In connection with the above, the Executive Committee gave Lachowicz 3 months to
        explain the document. During this period Lachowicz will be suspended as a PAVA
        member.

         b) The Executive Committee decided to invite Teofil Lachowicz and Commendant of
             District II Antoni Chroscielewski to speak
    -   After getting aquainted with the document regarding Teofil Lachowicz the Commendant
        of District II Antoni Chroscielewski proposed extending his suspension to 6 months.
    -   After a short exchange between the Chief Commandant and Lachowicz, in the presence
        of all gathered Lachowicz officially admitted that he served as a Political Officer.
Case 1:20-cv-03419-MKB-VMS Document 1-5 Filed 07/29/20 Page 8 of 8 PageID #: 38




       Lachowicz informed all "I had only two lectures on the Battle of Stalingrad and the Battle
       of Monte Cassino, and the rest was keeping guard outside the unit."

       Due to the disclosure of the circumstances annulling the admission of the member to
       PAVA,Lachowicz on the basis of an official admission of guilt — PAVA Constitution
       Art 5 —LOSS OF MEMBER RIGHTS Paragraph C —has been immediately
       deprived of membership in PAVA.
       Lachowicz left without waiting for the meeting to end.

       AS A REMINDER —THE PAVA MEMBERSHIP APPLICATION,BEFORE SIGNED,
       CLEARLY STATES:
       "ON MY WORD OF HONOR I DECLARE I DID NOT SERVE OR COOPERATED
       WITH THE SECURITY SERVICE OF THE POLISH PEOPLES REPUBLIC,SECURITY
       SERVICE,MILITARY INTELLIGENCE OR MOTORIZED UNITS OF CITIZENS'
       MILITIA."

     3)The meeting ended.



 Chief Commandant Krzysztof Tomczak

 Adjutant General Marek Chroscielewski

 Adjutant Financial Zygmunt Bielski
